Title: From John Adams to John Taylor, 4 June 1814
From: Adams, John
To: Taylor, John



No. 5
Sir,
Quincy April -4 June 1814

When your new Democratical Republick meets, you will find half a dozen Men of independent Fortunes; half a dozen, of more Eloquence than learning; half a dozen, with more Learning than Eloquence; half a dozen, with Eloquence, Learning and Fortune.
Let me See;We have now, four and twenty. To these We may add Six more, who will have more Art, Cunning and Intrigue, than Learning Eloquence or Fortune. These will infallibly Soon unite with the Twenty four. Thus We make Thirty. The remaining Seventy are, are composed of Farmers, Shopkeepers, Merchants Tradesmen and Labourers.
Now, if each of these Thirty, can, by any means influence, one vote, besides his own, the whole Thirty can carry, Sixty Votes, a decided and uncontroulable Majority, of the hundred. These thirty I mean, by Aristocrats; and they will instantly convert your Democracy of, One hundred; into an Aristocracy of Thirty.
Take at random, or Select, with your utmost prudence; one hundred of your most faithful and capable Domesticks, from your own numerous Plantations: and make them, a Democratical Republick. You will immediately perceive, the same Inequalities; and the same Democratical Republick, transformed into an Aristocratical republick; in a very few of the first Sessions; as compleat and perfect an Aristocracy, as the Senate of Rome and much more So. Some will be beloved and followed; Others hated and avoided by their Fellows.
It would be easy to quote Greek and Latin; to produce an hundred Authorities, to Shew, the original Signification of the Word Aristocracy, and its infinite Variations, and Applications in the history of Ages. But this would be all Waste Water. Once for all I give you notice, that, Whenever, I use the Word Aristocrat, I mean a Citizen, who can command or govern two Votes or more in Society; whether by his Virtues, his Talents, his Learning, his Loquacity, his Taciturnity, his Frankness his Reserve, his Face, Figure, Eloquence, Grace, Air, Attitude, Movements, Wealth, Birth, Art, Address, Intrigue, good Fellowship, Drunkenness, Debauchery, Fraud, Perjury, Violence, Treachery, Pyrrhonism Deism or Atheism; for by ever one of these Instruments, have votes been obtained, and will be obtained. You Seem to think, that Aristocracy consists, altogether in artificial Titles, tinsil decorations of Starrs, Garters, Ribbons, golden Eagles and golden Fleeces, Crosses and Roses and Lillies, exclusive Priviledges, hereditary descents established by Kings or by positive Laws of Society! No Such Thing! Aristocracy was from the beginning, now is, and ever will be, World without End! independent of all these artificial Regulations, as really and as efficaciously as with them.
Let me Say a Word more. Your Democratical Republick, picked in the Streets; and your Democratical Affrican Republick, or your domestic Republick, call it which you will; in its first Session will become an Aristocratical Republick. In the Second Session, it will become an Oligarchical Republick. Because, the 74 Democrats and the 26 Aristocrats will, by this time, discover, that 13 of the aristocrats, can command four Votes each: these thirteen, will now command the majority and consequently will be Sovereign. The Thirteen will then be an Oligarchy. In the third session, it will be found, that, among these thirteen Oligarchs, there are Seven, each of whom can command eight Votes, equal in all to fifty Six, a decided majority. In the Fourth Session, it will be found, that there are among these Seven Oligarchs, Four who can command Thirteen Votes apiece. The Republick then becomes an Oligarchy, whose Sovereignty is in four Individuals. In the Fifth Session it will be discovered, that Two, of the four can command Six and twenty Votes each. These two, will have the command of the Souvereign Oligarchy. In the Sixth Session, there will be a Sharp Contention between the Two, which Shall have the command of the Fifty two Votes. Here will commonce, the Squabble of Danton and Robespierre, of Julius and Pompey, of Anthony and Augustus, of the white Rose and the red Rose, of Jefferson and Adams, of Burr and Jefferson, of Clinton and Madison; or if you will; of Napoleon and Alexander.
This, my dear Sir, is the History of Mankind past present, and to come. So believes

            John Adams
            
            
              N.B. This No. 5. was begun in April, but neglected till this fourth of June 1814.

            
            
            J.A.
            
          